


EXHIBIT 10.42

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

LETTER OF UNDERSTANDING

 

 

This will serve as a letter of understanding between Baxter and Cerus regarding
the resolution of six points.

 

 

1.               G and A rate resolution is as follows:

 

•                  Cerus will pay Baxter $977,500 for FTE rate issues through
2001 by December 2002.

•                  Baxter will stop an additional $608,000 claim on overcharges.

•                  The current G&A methodology will remain in effect through
December 2003 for both companies.

•                  The G&A rate for both companies will be $60,000 per FTE
starting January, 2004, and will continue through the development period of all
programs.

 

2.               [  *  ] providing they are capable (as qualified as other
competing suppliers) as per the Governance Committee, will be the primary
supplier of [  *  ].  Should there be a more favorable monetary bid from a
competitive supplier, [  *  ] will be allowed to match the lower bid.

 

3.               Phase IV studies will be reviewed by the Governance Committee. 
Baxter will pay for Phase IV marketing trials.  Trials that provide additional
claims or are required by Regulatory Agencies will be considered R&D expense and
shared between both companies per development expense sharing in the respective
contracts.

 

4.               Net Sales Definition

 

•                  Cerus agrees not to share in SDP conversion kit revenues,
except as noted below.

•                  Cerus will receive the appropriate revenue split from the
sales of the Intersol portion of products, including the following:

 

o                 Amicus Kits

o                 RDP Collection Kits

o                 Buffy Coat Pooling Sets

o                 SDP Conversion Kits

o                 Intersol to any platform manufacturers

 

[  * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

--------------------------------------------------------------------------------


 

•      Cerus agrees to receive no revenue from [  *  ] or Leukoreduction
Filters, assuming they are sold at pricing similar to non-INTERCEPT uses.

•      Cerus agrees to share in the development cost of manual or apheresis
(Alyx) collection systems to allow for INTERCEPT ready usage.  This development
would principally include [  *  ] of [  *  ] and [  *  ] with [  *  ].  In this
case the revenue sharing will only be on the incremental premium for the
INTERCEPT-ready kit over the standard Alyx Kit.

 

•                  In determining Net Sales, the following guidelines will be
used:

 

•                  For products that are currently marketed, Baxter will
continue to retain all revenues assuming they are sold at pricing similar to
non-INTERCEPT uses.

 

•                  For new products that are developed to be used solely with
Intercept, Cerus will have the option to participate in the development effort. 
If Cerus chooses to participate, the products will be included in the revenue
sharing.  (See examples below)

 

•                  The Governance Committee will review whether Cerus will have
the option to participate in the development based upon the above guidelines.  
If the Governance Committee is deadlocked on a product sharing decision, it will
be decided by the neutral committee of three individuals.

 

Examples:

 

•                  RBC conversion kit — for competitive collection systems. This
kit most likely would consist of the addition of [  *  ] to an already marketed
[  *  ]. In this case the revenue sharing will only be on the incremental
premium for the INTERCEPT-ready kit over the standard SD Kit.

 

•      Data Management for the INTERCEPT process.

 

5.               Cerus agrees to relinquish its claim to any revenues to the
Haemonetics upfront and milestone payments.  From the Haemonetics payments,
$[  *  ] has been earmarked for product development of the [  *  ].  These funds
will be used to cover Baxter’s and Cerus’ costs incurred related to the
development and regulatory approvals of the [  *  ].  Any funds remaining at the
conclusion of the development and regulatory approvals of the [  *  ] will be
split 50-50 between Baxter and Cerus but applied to

 

 

2

 

[  * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

product development efforts in other Cerus-Baxter pathogen inactivation
programs.

 

Additionally, any upfront and milestone payments Baxter receives from similar
deals will be retained by Baxter.  Section 6.3 of the Platelet Contract will
apply to these deals and Baxter will keep Cerus apprised of negotiations of
additional deals.  The provisions of this paragraph relating to Baxter retention
of up-front and milestone payments apply only to the existing Haemonetics
transaction and to future platelet deals for access to Intersol.

 

6.               Baxter agrees that section 6.3 of the Platelet agreement will
remain in place.  In order to resolve deadlocked issues, a panel of three
individuals will be established to affect a resolution.

 

 

CERUS CORPORATION

 

BAXTER HEALTHCARE CORPORATION

 

 

 

 

 

By:

/s/ STEPHEN T. ISAACS

 

By:

/s/ GREGORY P. YOUNG

 

Stephen T. Isaacs
President & CEO

 

 

Gregory P. Young
Corporate Vice President & President, Fenwal, Baxter Healthcare Corporation

 

 

 

 

 

Date:

10-30-02

 

Date:

11-1-02

 

 

 

 

 

 

 

3

 

 

[  * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------

